Name: 2001/343/EC: Commission Decision of 19 April 2001 concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 1093)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European Union law;  organisation of transport;  oil industry;  land transport
 Date Published: 2001-05-03

 Avis juridique important|32001D03432001/343/EC: Commission Decision of 19 April 2001 concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (notified under document number C(2001) 1093) Official Journal L 122 , 03/05/2001 P. 0029 - 0029Commission Decisionof 19 April 2001concerning a request for exemption submitted by Italy pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(notified under document number C(2001) 1093)(Only the Italian text is authentic)(2001/343/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(1), as last amended by Directive 2000/40/EC of the European Parliament and of the Council(2), and in particular Article 8(2)(c) thereof,Whereas:(1) The request for exemption submitted by Italy on 18 December 2000, which reached the Commission on 21 December 2000, contained the information required by Article 8(2)(c) of Directive 70/156/EEC. The request concerns the on-board diagnostics (OBD) requirements for two class M1 types of compressed natural gas fuelled vehicle.(2) The reasons given in the request, according to which such vehicle types meet the requirements of Annex IV to Directive 70/156/EEC, apart from Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles(3), as last amended by Commission Directive 1999/102/EC(4), are well founded.(3) Article 2(3) of Directive 98/69/EC of the European Parliament and of the Council(5), specifies that the requirements of the latter Directive take effect on 1 January 2001 for new vehicles in category M accompanied by a certificate of conformity.(4) OBD however is at a less developed stage for vehicles equipped with positive-ignition engines which run permanently or part-time on compressed natural gas (CNG) and cannot therefore be required on new vehicles in category M accompanied by a certificate of conformity before 2004.(5) The validity of the approvals granted pursuant to this Decision should not be extended beyond the date of entry into application of the requirements of Directive 2001/1/EC of the European Parliament and of the Council(6) with regard to new vehicles in category M accompanied by a certificate of conformity.(6) The measures provided for by this Decision are in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1The request submitted by Italy for an exemption concerning the production and placing on the market of two class M1 types of vehicle powered by compressed natural gas, with regard to their OBD requirements, is hereby approved.Article 2The validity of the approvals granted in accordance with this Decision shall take effect on 1 January 2001 and shall expire on 31 December 2003.Article 3This Decision is addressed to the Italian Republic.Done at Brussels, 19 April 2001.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 42, 23.2.1970, p. 1.(2) OJ L 203, 10.8.2000, p. 9.(3) OJ L 76, 6.4.1970, p. 23.(4) OJ L 334, 28.12.1999, p. 43.(5) OJ L 350, 28.12.1998, p. 1.(6) OJ L 35, 6.2.2001, p. 34.